Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 1 of 7 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Nicholas Guevara
12
13
                           UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15                               EASTERN DIVISION
16
17 Nicholas Guevara,                      Case No.:
18
                       Plaintiff,         COMPLAINT FOR DAMAGES
19
20         vs.                            FOR VIOLATIONS OF:
                                           1. THE FAIR DEBT COLLECTION
21
     Wellington Capital Partners LLC,      PRACTICES ACT; AND
22                                         2. THE ROSENTHAL FAIR DEBT
                       Defendant.          COLLECTION PRACTICES ACT
23
24                                        JURY TRIAL DEMANDED
25
26
27
28
Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 2 of 7 Page ID #:2



 1         Plaintiff, Nicholas Guevara (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Wellington Capital Partners LLC (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Bermuda Dunes, California,
21
     and is a “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Albany, New York, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                 2
                                                              COMPLAINT FOR DAMAGES
Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 3 of 7 Page ID #:3



 1          7.    Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                   ALLEGATIONS APPLICABLE TO ALL COUNTS
12
            9.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
            10.   Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21          11.   At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25          12.   On or about June 7, 2021, Defendant left a voicemail message on
26
     Plaintiff’s sister-in-law’s cellular telephone in an attempt to collect a debt from
27
     Plaintiff.
28


                                                 3
                                                               COMPLAINT FOR DAMAGES
Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 4 of 7 Page ID #:4



 1         13.    In its message, Defendant disclosed the name of the collection agency.
 2
           14.    In its message, Defendant falsely implied that legal action had been or
 3
 4 was about to be taken against Plaintiff by providing a claim number and stating that
 5 Plaintiff or Plaintiff’s legal representative needed to return Defendant’s call.
 6
          15. To date, the debt has not been paid and no legal action has been taken
 7
 8 against Plaintiff by Defendant.
 9
           16.    Defendant’s actions caused Plaintiff a great deal of embarrassment,
10
11 humiliation, confusion, and distress.
12
13                                          COUNT I

14     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                           U.S.C. § 1692, et seq.
15
16         17.    Plaintiff incorporates by reference all of the above paragraphs of this
17
     complaint as though fully stated herein.
18
           18.    The FDCPA was passed in order to protect consumers from the use of
19
20 abusive, deceptive and unfair debt collection practices and in order to eliminate such
21
     practices.
22
23         19.    Defendant attempted to collect a debt from Plaintiff and engaged in

24 “communications” as defined by 15 U.S.C. § 1692a(2).
25
        20. Defendant called a third-party for a purpose other than to obtain location
26
27 information regarding the Plaintiff, in violation of 15 U.S.C. § 1692b.
28


                                                4
                                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 5 of 7 Page ID #:5



 1         21.    Defendant communicated with a person other than Plaintiff, Plaintiff’s
 2
     attorney, or a consumer-reporting agency regarding Plaintiff’s alleged debt, in
 3
 4 violation of 15 U.S.C. § 1692c(b).
 5         22.    Defendant engaged in conduct, the natural consequence of which was to
 6
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
 7
 8 violation of 15 U.S.C. § 1692d.
 9
           23.    Defendant used false, deceptive, or misleading representations or means
10
11 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
12         24.    Defendant misrepresented the character, amount or legal status of the
13
     alleged debt, in violation of 15 U.S.C. § 1692e(2)(A).
14
15         25.    Defendant threatened to take action that could not be legally taken or that
16 Defendant did not intend to take, in violation of 15 U.S.C. § 1692e(5).
17
        26. Defendant used false representations or deceptive means to collect or
18
19 attempt to collect a debt or obtain information concerning the Plaintiff, in violation of
20
     15 U.S.C.§ 1692e(10).
21
           27.    Defendant used unfair and unconscionable means to collect a debt, in
22
23 violation of 15 U.S.C. § 1692f.
24
           28.    The foregoing acts and/or omissions of Defendant constitute numerous
25
26 and multiple violations of the FDCPA, including every one of the above-cited
27 provisions.
28


                                                 5
                                                              COMPLAINT FOR DAMAGES
Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 6 of 7 Page ID #:6



 1         29.     Plaintiff has been harmed and is entitled to damages as a result of
 2
     Defendant’s violations.
 3
 4
                                            COUNT II
 5
 6         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                  PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
 7
 8         30.     Plaintiff incorporates by reference all of the above paragraphs of this

 9 complaint as though fully stated herein.
10
           31.     The Rosenthal Act was passed to prohibit debt collectors from engaging
11
12 in unfair and deceptive acts and practices in the collection of consumer debts.
13         32.     Defendant communicated with Plaintiff’s family regarding the alleged
14
     consumer debt and for a purpose other than to locate the Plaintiff, in violation of Cal.
15
16 Civ. Code § 1788.12(b).
17
           33.     Defendant falsely represented that a legal proceeding had been or was
18
     about to be instituted unless the alleged consumer debt was paid, in violation of Cal.
19
20 Civ. Code § 1788.13(j).
21
           34.     Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
22
23 seq., in violation of Cal. Civ. Code § 1788.17.
24         35.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
25
     violations.
26
27
28


                                                 6
                                                              COMPLAINT FOR DAMAGES
Case 5:21-cv-01352-JWH-SHK Document 1 Filed 08/11/21 Page 7 of 7 Page ID #:7



 1                                PRAYER FOR RELIEF
 2
          WHEREFORE, Plaintiff prays for judgment against Defendant for:
 3
 4              A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

 5              B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
 6
                C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
 7
 8              D. Statutory damages of $1,000.00 for knowingly and willfully committing
 9                 violations pursuant to Cal. Civ. Code § 1788.30(b);
10
                E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
11
12                 § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
13
                F. Punitive damages; and
14
                G. Such other and further relief as may be just and proper.
15
16
                   TRIAL BY JURY DEMANDED ON ALL COUNTS
17
18
19
     DATED: August 11, 2021                    TRINETTE G. KENT
20
21                                            By: /s/ Trinette G. Kent
                                              Trinette G. Kent, Esq.
22                                            Lemberg Law, LLC
23                                            Attorney for Plaintiff, Nicholas Guevara
24
25
26
27
28


                                               7
                                                           COMPLAINT FOR DAMAGES
